Judgment, Supreme Court, New York County, entered September 14, 1978, denying an application for removal of the action from the Civil Court of the City of New York to Supreme Court, New York County, unanimously reversed, on the facts and in the exercise of discretion, to the extent of removing the action to Supreme Court, New York County, and consolidating it with the action remaining in Supreme Court, New York County, without prejudice to CMART’s application to dismiss the action, without costs or disbursements. Caroline G. Pedowitz (Pedowitz) instituted an action in Civil Court, New York County to recover on notes defaulted upon by Chase Manhattan Mortgage and Realty Trust (CMART). CMART moved in Supreme Court, New York County to have this action removed from the Civil Court and consolidated with other actions then pending in Supreme Court, New York County. Special Term denied the motion. We would reverse and grant the motion to remove and consolidate this action with the one remaining in Supreme Court, New York County (Fieland v Chase Manhattan Mtge. & Realty Trust). The removal and consolidation will prevent a multiplicity of suits and possible disparity in their determination, though they raise identical issues. We would be inclined upon removal to dismiss this action in conformity with our affirmance of a companion appeal (Fieland v Chase Manhattan Mtge. & Realty Trust, 67 AD2d 888). However, we are allowing removal and consolidation only without prejudice to CMART’s moving at Special Term to dismiss in order to afford an opportunity to Pedowitz to oppose the motion if counsel is so advised. Concur—Fein, J. P., Sandler, Sullivan and Lane, JJ.